DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-6 and 8 (Original)
Claims 1, 7 and 9-13 (Currently Amended)
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment (claims 1 and 9) was given by Attorney Richard R. Peters, 949-259-3627, on 08/17/2022.
Claims 1 and 9 have been amended as follows:
Claim 1, line 3, the recitation “the chemical battery for a gel material” has been replaced with:
 -- “the chemical battery comprising a gel material” --

Claim 9, line 8, the recitation “an internal chamber of the cartridge” has been replaced with:
 -- “the internal chamber of the cartridge” --

Allowable Subject Matter
Claims 1-13 are allowed.
Regarding claim 1, prior art does/do not suggest or teach, among other claimed allowable features, “a cartridge with a chemical battery comprising: 
the chemical battery comprising a gel material, wherein the chemical battery uses the gel material to maintain an internal chamber of the cartridge at a specified temperature for a specified period of time, and 
the internal chamber of the cartridge, wherein the internal chamber of the cartridge comprises a sealable cylindrical cavity surrounded by the chemical battery;
a vacuum-insulation thermos that includes an internal chamber to hold the cartridge with the chemical battery;
a charging station that comprises:
a thermoelectric anti-freeze block-based charging station comprising:
a liquid pump, wherein the liquid pump is connected through a bottom of the charging station where a thermoelectric cooler system is provided, wherein the liquid pump comprises a radiator, a fan and an anti-freeze liquid material, wherein the liquid pump circulates the anti-freeze liquid material inside the charging station and through the radiator,
wherein the circulated anti-freeze liquid material carries away heat from a hot side of the thermoelectric cooler system, and wherein the cartridge with the chemical battery sits inside a charging station canister during a cooling process that cools the gel material within the chemical battery”, in combination with all other elements recited in claim 1.
Claims 2-8 are also allowed as they further limit allowed claim 1.
Regarding claim 9, prior art does/do not suggest or teach, among other claimed allowable features, “a chemical battery comprising a gel material, wherein the chemical battery uses the gel material to maintain an internal chamber of the cartridge at a specified temperature for a specified period of time, and 
the internal chamber of the cartridge, wherein the internal chamber of the cartridge comprises a sealable cylindrical cavity surrounded by the chemical battery;
a vacuum-insulation thermos comprising a chamber that holds the cartridge with the chemical battery and the internal chamber of the cartridge;
a charging station that comprises: a dual thermoelectric cooler system that receives air from a dual fan system to cool the cartridge.”, in combination with all other elements recited in claim 9.
Claims 10-12 are also allowed as they further limit allowed claim 9.
Regarding claim 13, prior art does/do not suggest or teach, among other claimed allowable features, “a user charges said cartridge by placing the cartridge inside a charging station to charge for a specified period of time;
once charge is complete to a desired value, removing the cartridge from the charging station and place the cartridge inside a vacuum thermos for use;
detecting that a charge/cool value has dropped below a specified value and issue a message on a computerized display of the vacuum thermos that displays a request to the user to remove the chemical battery-filled cartridge and re-charge the chemical battery-filled cartridge on the charging station.”, in combination with all other elements recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        August 19, 2022